Case 3:21-cv-00098-RLY-MPB Document 2 Filed 06/15/21 Page 1 of 5 PageID #: 2
                                                                             FILED
                                                                            06/15/2021
                                                                      U.S. DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF INDIANA
                                                                       Roger A.G. Sharpe, Clerk




                                            3:21-cv-00098-RLY-MPB
Case 3:21-cv-00098-RLY-MPB Document 2 Filed 06/15/21 Page 2 of 5 PageID #: 3
Case 3:21-cv-00098-RLY-MPB Document 2 Filed 06/15/21 Page 3 of 5 PageID #: 4
Case 3:21-cv-00098-RLY-MPB Document 2 Filed 06/15/21 Page 4 of 5 PageID #: 5
Case 3:21-cv-00098-RLY-MPB Document 2 Filed 06/15/21 Page 5 of 5 PageID #: 6
